DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3 January 2022 has been entered.  Applicant’s amendments to the Claims have overcome every 35 USC § 112 rejection.  Accordingly, the 35 USC 112 rejections are withdrawn.  
Applicant’s arguments, see pages 9-11, filed 3 January 2022, with respect to the rejection of claims 1, 2, 5, and 7-8 under 35 USC § 103 have been fully considered and are persuasive.  However, an additional reference was found that teaches the amended portions of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 3 January 2022, the status of the claims is as follows: Claims 1, 7, 9, 13-15, and 18 have been amended.  Claim 21 has been cancelled.  Claims 9-20 are withdrawn from consideration.
Claims 1-2, 5, and 7-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US 5,357,076, previously cited), in view of Brandt et al. (US-9395715-B2, newly cited).
	Regarding claim 1, Blankenship discloses
	a method for configuring an automatic welding system [power supply PS, torch assembly PT, clamp 10, and associated structures/components, fig. 1; "The torch is used to cut, weld or otherwise process a workpiece", col. 6, line 9, Detailed Description], comprising:
	identifying an interchangeable [“A torch or torch assembly are used interchangeably,” column 3, lines 23-24] welding head [ROM table 150, fig. 4; "the name or identification of the torch can be displayed at unit 258 after the torch has been identified. ... The particular torch assembly PT has been identified", col. 9, line 2, Detailed Description] that is mechanically and electrically coupled to the automatic welding system [torch PT is connected by plug 32 to power supply PS socket 34, fig. 3]; wherein the automatic welding system [fig. 1] includes a controller [“microprocessor or onboard computer,” column 4, line 2], a power source [construed as the control station, PS, fig. 1], the at least one motor can automatically move the welding head along a weld seam when the welding head is mechanically coupled to the support structure [relying on Brandt for teaching the motor and automatically moving the welding head along a weld seam, Blankenship teaches in figs. 2 and 3 a selective circuit for different torches that connect to the power source through plug 32; this teaching of a selective connection, which causes an open circuit to become closed is construed as meeting the claimed limitation: “when the welding head is mechanically coupled to the support structure”], and the welding head is operatively coupled to the controller and the power source of the automatic welding system via releasable electrical couplings [“A flexible cable 30 extends from housing 20 to plug or connector 32 which mates with and is connected to an appropriate socket 34 fixedly mounted onto control station PS,” column 6, lines 13-16; “By applying a current to terminals 112, 114, in sequence, 45 the resistance of the resistors 100, 102 can be individually read and inputted into the microprocessor or onboard computer of power supply PS. Thus, the voltage at lines 112, 114 can be read in sequence and stored as digital numbers for subsequent processing,” column 7, lines 45-50; the measurement of the resisters 100 and 102, referring to fig. 2, is construed such that the computer’s electrical connection to the torch, where a resistance is measured, meets the claimed limitation “operatively coupled to the computer”];
	determining one or more welding components associated with the welding head; [torch PT is identified using ROM table 150, fig. 4; identification circuit is located in plug 32, fig. 2; "After the torch has been identified, the desired setting for the power supply in line 266b is compared with the actual setting of the power supply in line 266a", col. 9, line 14, Detailed Description]; and
	initiating welding with the welding head with the determined one or more welding components [torch assembly PT, fig. 1; "The torch is used to cut, weld or otherwise process a workpiece", col. 6, line 9, Detailed Description].
Blankenship does not explicitly disclose
	a support structure, at least one motor, the welding head is mechanically coupled to the support structure via a releasable mechanical coupling, the at least one motor can automatically move the welding head along a weld seam when the welding head is mechanically coupled to the support structure, determining one or more parameters in response to identifying the welding head, the one or more parameters include a travel speed at which the at least one motor moves the welding head along the weld seam; and initiating welding with the welding head with the determined one or more welding components and the determined one or more parameters
	However, in the same field of endeavor of welding systems, Brandt teaches 
a support structure (gantry 522, fig. 5), at least one motor (Motors and Drivers 306, fig. 4), the welding head is mechanically coupled to the support structure via a releasable mechanical coupling (“a single head mount 2008 can be configured to interchangeably receive different types of cutting heads,” column 37, lines 19-20; “To operate the thermal processing system 500, an operator places a workpiece on the cutting table 520 and mounts the torch 100 into the torch height controller 512, which is attached to the gantry 522,” column 19, lines 27-30; welding is taught column 21, lines 50-53; the disclosed mounting is construed as meaning the same as the claimed “mechanically coupling”), the at least one motor can automatically move the welding head (“the processor 206 manipulates the motors and drivers 306 to move the torch 100 laterally in relation to the surface of the workpiece. The processor 206 can also manipulate the height controller 310 to move the torch 100 vertically in relation to the surface of the workpiece,” column 18, lines 30-34) along a weld seam when the welding head is mechanically coupled to the support structure (“In some embodiments, the consumables include a welding tip, which is a nozzle for passing an ignited welding gas,” column 12, lines 48-50; “The arc then transfers from the nozzle 110 to a workpiece (not shown) for thermally processing (e.g., cutting or welding) the workpiece,” column 12, lines 58-61; applying thermal processing to produce a weld is construed as creating the claimed “weld seam”), 
determining one or more parameters in response to identifying the welding head (“based on the data collected about the installed replaceable component 2004, the processor 2010 can automatically control and verify one or more of the following system components,” column 39, lines 54-57), the one or more parameters include a travel speed at which the at least one motor moves the welding head along the weld seam (“settings of various motors and drivers,” column 39, lines 64-65; “the processor 206 interacts with the nesting software 312 to automatically select a cutting program that sets parameters for processing a workpiece, such as the cutting speed, direction, paths, nesting sequences, etc,” column 17, lines 11-15; using the motor to move the torch is taught, column 18, lines 17-34); and initiating welding with the welding head with the determined one or more welding components and the determined one or more parameters (“The computing device can be further configured to identify the replaceable component in response to installation of the replaceable component into the mount,” column 9, lines 21-24; “In the present invention, because the current rating information for each consumable is stored in at least one signal device 202, the processor 206 can electronically collect such information from the one or more signal devices 202 and automatically determine the appropriate current setting without user input,” column 17, lines 25-30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and torch assembly of Blankenship to include a motor, gantry, and a configuration where the welding speed was set based on the replaceable component attached to a head mount, in view of the teachings of Brandt, by attaching a motor and driver 306 as well as a gantry 522, to the plasma torch, as taught by Blankenship, in order to automatically identify components installed in a material processing system, where the system can automatically recognize the type of head installed (e.g., a plasma, oxy-fuel, laser, or waterjet) and activate the appropriate configuration and operation parameter settings accordingly (Brandt, column 2, lines 6-26).
	Regarding claim 2, Blankenship discloses substantially all the limitations as set forth above, such as
	the method, the identifying, and the welding head.
	Blankenship further discloses
	identifying the welding head based on a resistance value of an identifying resistor (resistors 100, 102, fig. 2; "a combination of the resistance or resistors 100, 102 can give a substantial number of individual identification readings for torch assembly PT", col. 7, line 51, Detailed Description] included in the welding head or cabling for the welding head [identification circuit is located in plug 32, fig. 2).
	Regarding claim 5, Blankenship discloses substantially all the limitations as set forth above, such as
	the method, and the releasable mechanical coupling the welding head.
	Blankenship further discloses
	the releasable mechanical coupling is a tool-less coupling [straight male connectors such as nipple 50a of plug 32 do not require a tool to insert into female receptacles such as 50b of power supply PS socket 34, fig. 3; "plug 32 is manually inserted into socket 34", col. 7, line 1, Detailed Description; construed that the nipple/socket connection taught by Blankenship can be used to attach the torch to the torch mount taught by Brandt].
	Regarding claim 7, Blankenship discloses substantially all the limitations as set forth above, such as
	the method, and the one or more parameters.
	Blankenship further discloses
	the one or more parameters are selected from a group including: wire feeder gear ratios; wire feed speed; encoder pulse setting; gas flow rates [secondary gas 50b, plasma gas 52b, fig. 2; servo device 260, servo device 262, fig. 4; "air and gas controlled by servo devices 262 and 260", col. 9, line 26, Detailed Description]; welding voltage; welding current [cutting arc DC- 64, arc DC+ 74, fig. 2]; and flux flow.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US 5,357,076, previously cited), in view of Brandt et al. (US-9395715-B2, newly cited), as applied to claims 1 – 2, and 5 – 7, above, in further view of ULRICH ET AL (US 2015/0258621 A1).
	Regarding claim 8, Blankenship discloses substantially all the limitations as set forth above, such as
	the one or more welding components.
	Blankenship further discloses
	a gas subsystem [secondary gas 50b, plasma gas 52b, fig. 2; servo device 260, servo device 262, fig. 4; "air and gas controlled by servo devices 262 and 260", col. 9, line 26, Detailed Description].
	However, Blankenship does not explicitly disclose
	a flux subsystem.
	Ulrich discloses an arc welding system [arc welding system 10, fig. 1]; Ulrich teaches among other limitations
	a flux subsystem [flux supply system 17 with flux conduit 31, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the conduit interconnect from power supply to torch assembly, of Blankenship, a flux supply, as taught by Ulrich, for the purpose of enabling delivery of flux to a torch, because one of ordinary skill would be motivated to enable a flux supply to an arc welding process as desired [Ulrich, para. 0018, Detailed Description: "the controller 72 may couple to the flux supply system 17 such that the operation of the flux supply system 17 (e.g., a flux hopper 73) may be controlled via user settings entered from user interface 70"].
	Response to Argument
Applicant’s arguments with respect to the 35 USC 103 rejection for claim 1  have been considered but are moot because the arguments do not apply to the new rejections of Blankenship combined with Brandt.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/27/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761